Case 2:20-cr-O0080-SLH Document 114 Filed 11/20/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA

Criminal No. 2:20-80-1
Judge Stephanie L. Haines

V.

eee

RONALD LEWIS II

MEMORANDUM AND ORDER OF COURT

Presently before the Court is Defendant Ronald Lewis III’s motion to reconsider [Doc.
111] this Court’s order [Doc. 110] denying his previous motion to reconsider the detention order
[Doc. 38] entered by Magistrate Judge Maureen P. Kelly. For the third time, Defendant asks for
pretrial release. For the following reasons, Defendant’s motion to reconsider detention order [Doc.
111] will be denied, and Defendant shall remain detained pending trial.

Defendant stands charged with conspiracy to distribute and to possess with intent to
distribute 28 grams or more of crack cocaine and with possession of a firearm and ammunition by
a convicted felon. Following a detention hearing, Judge Kelly entered a written order of detention
pending trial [Doc. 38]. She found that Defendant failed to introduce sufficient evidence at the
hearing to rebut the presumption in favor of detention set forth in § 3142(e)(3). Moreover, upon
consideration of the factors set forth in § 3142(g), Judge Kelly found by clear and convincing
evidence that no condition or combination of conditions will reasonably assure the safety of any
other person or of the community if Defendant is released, and further found by a preponderance
of the evidence that no condition or combination of conditions will reasonably assure Defendant's
appearance as required [/d.].

Defendant then moved this Court to reconsider Judge Kelly’s detention order and grant

him pretrial release because he “felt” he met his burden to rebut the statutory presumption of
Case 2:20-cr-O0080-SLH Document 114 Filed 11/20/20 Page 2 of 4

detention set forth in § 3142(e)(3). Upon de novo review of the record, this Court found that
Defendant failed to point to any evidence presented at the detention hearing, or any such evidence
anywhere else in the record, that would be sufficient to rebut the presumption, nor had he proffered
any new or additional evidence that might be sufficient to do so. Rather, this Court concluded that
the evidence actually presented at the hearing, along with the information set forth in the pretrial
services report, is more than sufficient to support the statutory presumption in favor of detention.
In addition, upon its own independent examination of the entire record, and balancing the
factors set forth in 18 U.S.C. § 3142(g), this Court further found that the government established
by clear and convincing evidence that Defendant is a danger to the community, and by a
preponderance of the evidence that he is a flight risk. The Court thoroughly addressed each of
those factors in its last order [Doc. 110 pp. 6-7] and need not reiterate its analysis here.
Defendant’s motion to reconsider seems to suggest that the detention decision in this case
was based solely on the presumption of detention set forth in § 3142(e)(3). This suggestion is
belied by the record. Both Magistrate Judge Kelly and this Court, in addition to finding that
Defendant had failed to present any evidence to rebut the presumption, also found, based on an
evaluation of the factors set forth in § 3142(g), that no condition or combination of conditions
reasonably will assure either the safety of the community or Defendant’s appearance as required.
Nothing that Defendant presents in his pending motion alters either of these findings.
Rather, Defendant merely asks the Court to reevaluate the evidence presented at the detention
hearing, and the information set forth in the pretrial services report, and to reach a different
conclusion. Indeed, the only information in favor of release set forth in the motion that the Court
has not already considered is that Defendant has two potential third-party custodians pending

approval by the Probation Office — his fiancé and her mother.
Case 2:20-cr-O0080-SLH Document 114 Filed 11/20/20 Page 3 of 4

However, “the mere fact that a relative or other individual is willing to serve as a third
party custodian for a defendant is not sufficient to justify release on such conditions but is among
the factors to be considered when evaluating whether release or detention is appropriate in a given
case.” United States v. Bey, Crim. No. 15-87, 2015 WL 7176340, at *5 (W.D. Pa. Nov. 13, 2015).
Here, even if the Court were to find that either Defendant’s fiancé or her mother would make an
appropriate third-party custodian, this fact would not serve to alleviate the danger he presents to
the community for the myriad other reasons previously stated by Judge Kelly and this Court.

The fact that Defendant has identified two individuals willing to serve as third-party
custodian does not mean that either of them, or anyone else, adequately could supervise a
defendant who is charged with significant drug and firearms offenses, and who previously has
committed offenses while under supervision. Significantly, Judge Kelly noted the “many, many
times” Defendant previously incurred new charges while on supervision, which demonstrates to
this Court that supervision does little to deter him from engaging in criminal activity.

Upon de novo review, this Court hereby reiterates its finding that Defendant has failed to
rebut the statutory presumption in favor of detention established by § 3142(e)(3). Moreover, and
notwithstanding that presumption, upon a second independent evaluation of the relevant factors
set forth in the Bail Reform Act in light of the only new information set forth in Defendant’s
motion, for the reasons set forth in its prior order and those set forth herein, the Court again finds
by clear and convincing evidence that no condition or combination of conditions will reasonably
assure the safety of the community if Defendant is released pending trial, and by a preponderance
of the evidence that no condition or combination of conditions will reasonably assure Defendant’s

appearance as required.

ioe]
Case 2:20-cr-O0080-SLH Document 114 Filed 11/20/20 Page 4 of 4

Defendant now has made three unsuccessful attempts at release in this case and this Court
will not entertain a fourth. Ifhe disagrees with the detention decision, his recourse at this point is
an appeal to the United States Court of Appeals for the Third Circuit pursuant to 18 U.S.C. §
3145(c).

An appropriate order follows.

ORDER OF COURT

AND NOW, this 20" day of November, 2020, for the reasons set forth in the Memorandum

above, [T IS ORDERED that Defendant’s motion to reconsider this court’s prior order denying

Defendant’s motion to reconsider detention order and grant pretrial release [Doc. 111] hereby is

~ Stephanie L. Haines
United States District Judge

denied.

 

ec/ecf: All counsel of record
